Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, New York 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

xX

 

ALBERTO AMARO RODRIGUEZ, individually, and on
behalf of all others similarly situated,

 

Plaintiff COLLECTIVE ACTION
COMPLAINT
-against-
JURY TRIAL
GRIDDLE, INC., and KONSTANTINOS LOUVROS, as DEMANDED
an individual,
Defendants.
x

1,

Plaintiff, ALBERTO AMARO RODRIGUEZ, individually, and on behalf of all
others similarly situated (hereinafter referred to as “Plaintiff’), by and through his
attorneys, Helen F. Dalton & Associates, P.C., alleges, upon personal knowledge as

to himself and upon information and belief as to other matters, as follows:

PRELIMINARY STATEMENT

Plaintiff, ALBERTO AMARO RODRIGUEZ, individually, and on behalf of all
others similarly situated, through undersigned counsel, brings this action against
GRIDDLE, INC. and KONSTANTINOS LOUVROS, as an_ individual
(hereinafter referred to as “Defendants”), to recover damages for egregious violations
of state and federal wage and hour laws arising out of Plaintiff's employment at
GRIDDLE, INC. located at 30-18 Hunters Point Avenue, Long Island City, New
York 11101.

Plaintiff was employed by Defendants from in or around July 2016 until in or around

July 2020.
10.

11.

12.

13.

As a result of the violations of Federal and New York State labor laws delineated
below, Plaintiff seeks compensatory damages and liquidated damages in an amount
exceeding $100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiff's federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiff's state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §1391(b)
because a substantial part of the events or omissions giving rise to the claims occurred
in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES
Plaintiff ALBERTO AMARO RODRIGUEZ, residing at 39-65 50" Street, Flushing,
NY 11377, was employed by the Defendants from in or around July 2016 until in or
around July 2020.
Defendant GRIDDLE, INC., is a domestic business corporation organized under, and
existing by virtue of the laws of the State of New York, with a principal place of
business located at 30-18 Hunters Point Avenue, Long Island City, New York, 11101.
Upon information and belief, Defendant GRIDDLE, INC. is authorized to do business
under the laws of New York.
Upon information and belief, Defendant KONSTANTINOS LOUVROS is the Chief
Executive Officer of Defendant GRIDDLE, INC., and resides at 154 Longvue
Terrace Yonkers, New York 10710-2522, and has offices located at 30-18 Hunters
Point Avenue, Long Island City, New York, 11101.
Upon information and belief, Defendant KONSTANTINOS LOUVROS owns and/or
operates Defendant GRIDDLE, INC.
14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

Upon information and belief, Defendant KONSTANTINOS LOUVROS is the
President of Defendant GRIDDLE, INC.

Upon information and belief, Defendant KONSTANTINOS LOUVROS is an agent
of Defendant GRIDDLE, INC.

Upon information and belief, Defendant KONSTANTINOS LOUVROS has power
and/or the authority over the personnel decisions at Defendant GRIDDLE, INC.

Upon information and belief, Defendant KONSTANTINOS LOUVROS has power
and/or the authority over the payroll decisions at GRIDDLE, INC.

Defendant KONSTANTINOS LOUVROS has the power to hire and fire employees
at Defendant GRIDDLE, INC., establish and pay their wages, set their work schedule,
and maintains their employment records at GRIDDLE, INC.

During all relevant times described herein, Defendant KONSTANTINOS LOUVROS
was Plaintiff's employer within the meaning of the FLSA and NYLL.

During all relevant times herein, Defendant GRIDDLE, INC. was Plaintiff's
employer within the meaning of the FLSA and NYLL.

Upon information and belief, GRIDDLE, INC. is, at present, and has been at ali times
relevant to the allegation in the complaint, an enterprise engaged in interstate
commerce within the meaning of the FLSA in that the entity (i) has had employees
engaged in commerce or in the production of goods for commerce, and handle, sell or
otherwise work on goods or material that have been moved in or produced for
commerce by any person: and (ii) has had an annual gross volume of sales of not less

than $500,000.00.

FACTUAL ALLEGATIONS
Plaintiff ALBERTO AMARO RODRIGUEZ was employed by Defendants at
GRIDDLE, INC., from in or around July 2016 until in or around July 2020.
During Plaintiff ALBERTO AMARO RODRIGUEZ’s employment by Defendants,
Plaintiffs primary duties consisted of, among other things, preparing, assembling,
and performing deliveries for Defendants’ orders, cleaning, moping, serving as a
busboy, stocking goods, and performing other miscellaneous job duties for the

Defendants from in or around July 2016 until in or around July 2020.
24,

25.

26.

27.

28.

29.

30.

31.

32.

Upon information and belief, Plaintiff ALBERTO AMARO RODRIGUEZ worked
for the Defendants forty-two and a half (42.5) hours, or more, per week from in or
around July 2016 until in or around March 2020, and approximately thirty-seven and
a half (37.5) hours from in or around March 2020 until in or around July 2020.
Although Plaintiff ALBERTO AMARO RODRIGUEZ worked for Defendants forty-
two and a half (42.5) hours or more per week, from in or around July 2016 until in or
around March 2020, Defendants did not pay Plaintiff at a rate of time and a half (1.5)
for hours Plaintiff worked over forty (40), a blatant violation of the overtime
provisions of the FLSA and the NYLL.
Plaintiff ALBERTO AMARO RODRIGUEZ was paid by the Defendants:
i. In 2016, approximately $6.50 per hour;

ii. In 2017, approximately $8.00 per hour;

iii. In 2018, approximately $8.00 per hour;

iv. In 2019, approximately $10.00 per hour; and

v. In 2020, approximately $10.00 per hour.
Therefore, Defendants failed to pay Plaintiff ALBERTO AMARO RODRIGUEZ
the legally prescribed minimum wage for his hours worked, a blatant violation of the
minimum wage provisions contained in the FLSA and NYLL.
Upon information and belief, Defendants made unlawful deductions in the amount of
approximately two percent (2%) daily to Plaintiff's wages throughout the course of
Plaintiff’s employment with Defendants.
Moreover, upon information and belief, Defendants made an approximately five-
dollar ($5) unlawful deduction to Plaintiff's wages for lunch every day, throughout
the course of Plaintiff's employment with Defendants.
Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.
Upon information and belief, Defendants willfully failed to keep accurate payroll
records as required by both NYLL and the FLSA.
As a result of these violations of Federal and New York State labor laws, Plaintiff

seeks compensatory damages and liquidated damages in an amount exceeding
33.

34,

35,

36.

37.

38.

39,

AQ,

$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS
Plaintiff brings this action on behalf of himself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated
are the collective class.
Collective Class: All persons who are, were or have been employed by Defendants
as a delivery driver, kitchen staff, busboy, or other similarly titled personnel or
personnel performing substantially similar job requirements and/or pay provisions,
who were performing the same sort of functions for Defendants, other than the
executive and management positions, who have been subject to Defendants’ common
practices, policies, programs, procedures, protocols or plans including willfully
failing and refusing to pay required minimum wage and/or overtime compensation.
Upon information and belief, Defendants employed approximately 15 - 20 employees
within the relevant time period who were subjected to similar payment structures.
Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty (40) hours per week without appropriate
overtime compensation.
Defendants’ unlawful conduct has been widespread, repeated, and consistent.
Upon information and belief, Defendants had knowledge that Plaintiff and the
Collective Class performed work requiring overtime pay under the law.
Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.
Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are

known to Defendants and are readily identifiable through Defendants’ records.
Al.

42.
43,

44,

4S.

46.

47.

48,

49,

50.

51.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiff are typical of the claims of the putative class.

Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION

Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations contained in all
preceding paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a)
and 207(a).
Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(1).
Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants knew or should have known their actions were violations
of law and Defendants have not made a good effort to comply with the FLSA with
respect to the compensation of Plaintiff.
Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys’ fees and costs of the action, including

interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).
52.

53.

54.

56.

57,

58.

59,

SECOND CAUSE OF ACTION

Overtime Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations contained in all
preceding paragraphs.
At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.
Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
houts per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.

_Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover

from Defendants, jointly and severally, his unpaid overtime wages and an amount
equal to his unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Minitoum Wages Under The Fair Labor Standards Act

Plaintiff re-alleges and incorporates by reference all allegations contained in all
preceding paragraphs.

At all relevant times, Defendants failed to pay Plaintiff the lawful minimum hourly
wage for all hours worked in violation of 29 U.S.C. § 206(a).

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to compensating Plaintiff and the FLSA Collective Plaintiffs.

Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,

jointly and severally, his unpaid minimum wages and an equal amount in the form of

liquidated damages, as well as reasonable attorneys’ fees and costs of the action

including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).
60.

61.

62.

63.

65.

66.

67.

68.

69,

FOURTH CAUSE OF ACTION
Minimum Wages Under New York Labor Law

Plaintiff re-alleges and incorporates by reference all allegations contained in all
preceding paragraphs.

At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of NYLL §§2 and 651.

At all times relevant to this action, Defendants were employers within the meaning of
the NYLL.

Defendants failed to pay Plaintiffs’ wages for hours worked in violation of New York

Labor Law Article 6.

. Defendants failed to credit or compensate Plaintiff the applicable minimum hourly

wage for all hours worked, in violation of the New York Minimum Wage Act,
specifically NYLL $652.

Defendants failed to pay Plaintiff the required minimum wage, which Plaintiff was
entitled under NYLL §652, in violation of 12 N. Y. C. R. R. 137-1.3,

Due to Defendants’ NYLL violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid minimum wages and an amount equal to their unpaid
minimum wages in the form of liquidated damages, as well as reasonable attorneys’

fees and costs of the action, including interest in accordance with NYLL §198 (1-a).

FIFTH CAUSE OF ACTION
Uniawful Deductions from Wages under the New York Labor Law

Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

Defendants have engaged in a widespread pattern, policy, and practice of violating
the NYLL, as detailed in this Complaint.

Throughout the course of Plaintiff's employment with Defendants, Defendants made
unlawful deductions to the wages of the Plaintiff without his written consent in

violation of NYLL §193, in the amount of approximately two percent (2%) daily.
70.

71.

72.

73,

74,

75.

76.

Throughout the course of Plaintiff's employment with Defendants, Defendants made
unlawful deductions to the wages of the Plaintiff without his written consent in
violation of NYLL §193, by deducting five-dollar ($5.00) daily from Plaintiff's
wages for “lunch.”

Defendants’ unlawful deductions from the wages of the Plaintiff were not made in
accordance with the provisions of any law or any rule or regulation issued by any
governmental agency, were not for the benefit of the Plaintiff, were not for insurance
premiums, pension or health and welfare benefits, contributions to charitable
organizations, payments for United States bonds, payments for dues or assessments to
a labor organization, or similar payments for the benefit of the Plaintiff.

Plaintiffs compensation from Defendants constitute wages within the meaning of the
term “wages” in the NYLL §§190 et seq.

The named Plaintiff is an employee within the meaning of the term “employee” in the
NYLL §§190 et seq.

Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, the amount of his unlawful deductions and an
amount equal to his unlawful deductions in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance
with NY Labor Law §198(1-a).

SIXTH CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements
under the New York Labor Law

Plaintiff re-alleges and incorporates by reference all allegations contained in all
preceding paragraphs.

Defendants failed to provide Plaintiff with a written notice, in English, and in Spanish
(Plaintiffs primary language), of his rate of pay, regular pay day, and such other
information as required by NYLL §195(1).
77. Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs

and attorneys’ fees.

SEVENTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
78. Plaintiff re-alleges and incorporates by reference all allegations contained in all
preceding paragraphs.
79. Defendants failed to provide Plaintiff with wage statements upon each payment of
wages, as required by NYLL §195().
80. Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs

and attorneys’ fees.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully request that judgment be granted:

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiff unpaid overtime wages;

c. Awarding Plaintiff unpaid minimum wages;

d. Awarding Plaintiff compensation for any unlawful deductions made by
Defendants to Plaintiffs pay not made in accordance with law;

e. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

f. Awarding Plaintiff prejudgment and post-judgment interest;

g. Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

h. Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial
by jury on all questions of fact raised by the complaint.

10
Case 1:20-cv-06226-EK-RML Document1 Filed 12/23/20 Page 11 of 12 PagelD #: 11

Dated: This 23"! day of December 2020.

11

       

 

Roman Avshahumov, Esq. (RA 508

Helen F. Dalton & Associates, P.C.
Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

Fax: 718-263-9598
Case 1:20-cv-06226-EK-RML Document1 Filed 12/23/20 Page 12 of 12 PagelD #: 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ALBERTO AMARO RODRIGUEZ, individually, and on
behalf of all others similarly situated,

Plaintiff(s),
-against-

GRIDDLE, INC., and KONSTANTINOS LOUVROS, as
an individual,

Defendants.

 

SUMMONS & COLLECTIVE ACTION COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

GRIDDLE, INC.
30-18 HUNTERS POINT AVENUE
LONG ISLAND CITY, NEW YORK 11101

KONSTANTINOS LOUVROS

154 LONGVUE TERRACE
YONKERS, NEW YORK 10710-2522

12
